Case 18-11145-LSS   Doc 588   Filed 11/05/18   Page 1 of 3
Case 18-11145-LSS   Doc 588   Filed 11/05/18   Page 2 of 3



                      Exhibit A
                      Case 18-11145-LSS           Doc 588       Filed 11/05/18     Page 3 of 3


                                                         Exhibit A
                                                Claim Transfer Service List
                                 Served via First Class Mail on the Date Set Forth Below




   Docket #                   Transferor                             Transferee              Date of Service
                         Allen Industries                      Argo Partners
                      Attn: General Counsel              Attn: Matthew V. Binstock
     573                                                                                   October 25, 2018
                      6434 Burnt Poplar Rd             12 West 37th Street, 9th Floor
                      Greensboro, NC 27409                  New York, NY 10018




In re: The Relay Shoe Company, LLC, et al .
Case No. 18/11145                                      Page 1 of 1
